Section 3898 of Crawford  Moses' Digest provides in effect that candidate's for State or district offices shall file with the Secretary of State, thirty days before said primary election, a pledge in writing stating that he is familiar with the requirements of the act and will in good faith comply with its terms. This is 4 of our Uniform Primary Act which was passed by the Legislature of 1913. The act contains fourteen sections, and all its provisions are in form mandatory. It is apparent from the subject-matter of the act and the purposes sought to be accomplished by the framers thereof that it was intended that all officers intrusted with its enforcement Should be held strictly to the provisions of the act. Nothing was left to the good intentions of the candidate or of the officers intrusted with the enforcement of the act. In the very nature of things any construction which tends towards confusion or uncertainty in the provisions of the act is likely to be hurtful in its effect. Public inconvenience, confusion to the electors and political parties and great injustice to candidates may all result from any other view than a mandatory interpretation of the act in accordance with its express terms. Where the language of an act is clear and unequivocal, there is no room for interpretation, and its provisions should be enforced. Any other course would tend to defeat its purpose and might lead to fraud and injustice in many instances. It is no answer to say that the candidates affected in this case were both men above reproach, and that no injustice had resulted. The provisions of an act must be tested by the object and purposes of its enactment and what evils might result from an enforcement of its provisions contrary to the intention of the framers of the act.
I am authorized to state that Justice's SMITH and HUMPHREYS concur in the view herein expressed. *Page 63